Case 9:18-cv-00156-RC-KFG Document 8 Filed 01/06/21 Page 1 of 1 PageID #: 15



                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

RICKY BARNARD JUSTICE                             §

VS.                                               §                 CIVIL ACTION NO. 9:18cv156

R.N. VICKIE                                       §

                     ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Ricky Barnard Justice, proceeding pro se, filed the above-styled civil rights lawsuit.

The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the

report of the Magistrate Judge is ACCEPTED. A final judgment shall be entered in accordance

with the recommendation of the Magistrate Judge.

            So ORDERED and SIGNED, Jan 06, 2021.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge
